If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


TONI WILLIAMS,                                                      UNPUBLISHED
                                                                    June 4, 2020
               Plaintiff-Appellant,

v                                                                   No. 346875
                                                                    Wayne Circuit Court
NATIONWIDE MUTUAL FIRE INSURANCE                                    LC No. 17-016051-NF
COMPANY,

               Defendant-Appellee.


Before: LETICA, P.J., and STEPHENS and O’BRIEN, JJ.

PER CURIAM.

        Plaintiff, Toni Williams, appeals as of right1 the trial court’s order granting defendant,
Nationwide Mutual Fire Insurance Company, summary disposition on plaintiff’s claim for no-fault
benefits under MCR 2.116(C)(10) (no genuine issue of material fact) because plaintiff submitted
false information in support of her claim. We affirm. This appeal has been decided without oral
argument pursuant to MCR 7.214(E).

                                       I. BACKGROUND

       In December 2016, a car struck plaintiff while she was crossing a street on foot, causing
her severe injuries. Because the driver who struck plaintiff was uninsured, plaintiff filed an
application for Personal Injury Protection (PIP) benefits with the Michigan Automobile Insurance
Placement Facility (the MAIPF) in January 2017. The MAIPF assigned plaintiff’s claim to
defendant thereafter.

       After her release from the hospital, physicians informed plaintiff that she would require 12
hours of attendant care services per day. Plaintiff’s two daughters, Daphne and Tiffany, agreed to


1
 We previously denied defendant’s motion to dismiss plaintiff’s appeal. Williams v Nationwide
Mut Fire Ins Co, unpublished order of the Court of Appeals, entered March 20, 2019 (Docket No.
346875).


                                                -1-
each provide six hours of attendant care per day. In support of her claim for reimbursement of
those attendant-care services, plaintiff submitted two affidavits of attendant care, which reflected
that this arrangement was in place from February 14, 2017 through August 31, 2017. The
affidavits also reflected that plaintiff agreed to pay each daughter $15 per hour for the attendant
care provided. Both Daphne and Tiffany signed the notarized affidavits on September 20, 2017,
and plaintiff signed that she acknowledged them on October 4, 2017.

       In addition to the two affidavits, plaintiff submitted a more detailed accounting of the
attendant care services she received from Daphne in 2017, on forms provided by Home Health
Care Services of Michigan. These forms reflected a detailed accounting of the dates and times
during which Daphne provided attendant care services to plaintiff from January through May 2017.
These forms generally reflected that Daphne provided 8 hours of daily care from 6 a.m. to 2 p.m.,
with some days off, and occasionally provided 16 hours of daily care from 6 a.m. until 10 p.m. on
weekends. On three of the ten forms, both plaintiff and Daphne signed on the last day of the time
period reflected. On six forms, plaintiff signed on the last day of the time period reflected and
Daphne signed later, but always by the end of the month. And, on one form, plaintiff signed in
the middle of the period for which services were provided while Daphne provided the dates of the
time period reflected.

        During her deposition in August 2018, Daphne testified that she worked as a line cook at
the airport between 2 p.m. and 8 or 9 p.m., four or five days a week and on occasional weekends.
For the period between February 14 and August 13, 2017, Daphne testified that, while she had no
“set schedule,” she would usually care for plaintiff in the morning, typically around 8 or 9 a.m.
Daphne then testified that she stayed with plaintiff until plaintiff’s transportation arrived at 11 a.m.
or noon. After Daphne ended her shift at the airport, she would return to plaintiff’s home, at about
9 or 10 p.m., and continue to provide attendant care services to plaintiff.

        Daphne confirmed that she had signed the Home Health Care forms provided by plaintiff,
filled them out, and witnessed plaintiff signing them. Consistent with the Home Health Care
forms, Daphne testified that she arrived at 6 a.m. and left at 2 p.m. on the days she reported in the
forms. Daphne further testified that she simply told her employer that she “might be late.” Daphne
also testified that she occasionally cared for plaintiff for 16 hours on some days. Daphne
confirmed that the Home Health Care form and the affidavit submitted to defendant were
inconsistent with each other, and that it was likely the affidavit, not the more detailed form, was
accurate.

        During plaintiff’s deposition, plaintiff likewise testified that Daphne and Tiffany did not
have a set schedule for when they provided attendant care; instead, they cared for her when they
could. Plaintiff confirmed that she signed the affidavits of attendant care to acknowledge their
accuracy, and, when presented with them during her deposition, plaintiff confirmed that they were
accurate. Plaintiff also testified that the signatures on the Home Health Care forms appeared to be
hers, but claimed not to remember the forms themselves. Plaintiff also confirmed that the Home
Health Care forms were not accurate and that the affidavits were accurate.

        Plaintiff filed a complaint for no-fault benefits when defendant denied her coverage. After
discovery, defendant moved for summary disposition under MCR 2.116(C)(10), arguing that
plaintiff was barred from receiving benefits under MCL 500.3173a because she made materially


                                                  -2-
false statements in support of her application for benefits to the MAIPF. The trial court granted
defendant’s motion and determined that plaintiff was ineligible for any no-fault benefits after
concluding that the accounting of Daphne’s attendant care services was a fraudulent insurance act.

       This appeal followed.

                                         II. DISCUSSION

       On appeal, plaintiff argues that the trial court erred in granting summary disposition
because there were still genuine issues of material fact as to whether she had knowledge of her
misrepresentations to defendant and whether those misrepresentations were material to plaintiff’s
claim for no-fault benefits. We disagree.

                                  A. STANDARD OF REVIEW

        “A trial court’s decision regarding a motion for summary disposition is reviewed de novo.”
Sullivan v Michigan, 328 Mich. App. 74, 80; 935 NW2d 413 (2019). “Under MCR 2.116(C)(10),
summary disposition is appropriate if there is no genuine issue regarding any material fact and the
moving party is entitled to judgment as a matter of law.” Piccione v Gillette, 327 Mich. App. 16,
19; 932 NW2d 197 (2019) (quotation marks omitted). We “must review the pleadings, admissions,
and other evidence submitted by the parties in the light most favorable to the nonmoving party.”
Id. (quotation marks omitted). And, all reasonable inferences arising from the circumstantial
evidence must be construed in favor of the non-movant. West v Gen Motors Corp, 469 Mich. 177,
183-184; 665 NW2d 468 (2003). “A genuine issue of material fact exists when the record, giving
the benefit of reasonable doubt to the opposing party, leaves open an issue upon which reasonable
minds might differ.” Piccione, 327 Mich. App. at 19 (quotation marks omitted). A court may not
“make findings of fact; if the evidence before it is conflicting, summary disposition is improper.”
Id. (quotation marks and emphasis omitted). Nor may the court weigh credibility in deciding a
summary disposition motion. Skinner v Square D Co, 445 Mich. 153, 161; 516 NW2d 475 (1994).

        We review questions of statutory interpretation de novo. Edw. C. Levy Co v Marine City
Zoning Bd of Appeals, 293 Mich. App. 333, 339; 810 NW2d 621 (2011). “The primary goal of
statutory interpretation is to give effect to the intent of the Legislature.” Briggs Tax Serv, LLC v
Detroit Pub Sch, 485 Mich. 69, 76; 780 NW2d 753 (2010). The best indicator of the Legislature’s
intent is the statute’s language, which, if clear and unambiguous, we must apply as written. Ford
Motor Co v City of Woodhaven, 475 Mich. 425, 438-439; 716 NW2d 247 (2006).

                                          B. ANALYSIS

        We conclude that the trial court properly granted summary disposition to defendant
because plaintiff committed a fraudulent insurance act when she submitted false information in
support of her claim for no-fault benefits. There was no genuine issue of material fact that plaintiff
had knowledge that the Home Health Care forms Daphne prepared and plaintiff signed contained
false information at the time she submitted them in support of her claim. Additionally, the Home
Health Care forms reflecting the times and dates Daphne provided attendant care services to
plaintiff were material to plaintiff’s claim for benefits because they were related to the payment
both of her daughters would have received from defendant.


                                                 -3-
        In pertinent part, the No-Fault Act2 stated:

        A person who presents or causes to be presented an oral or written statement,
        including computer-generated information, as part of or in support of a claim to the
        Michigan automobile insurance placement facility for payment or another benefit
        knowing that the statement contains false information concerning a fact or thing
        material to the claim commits a fraudulent insurance act under [MCL 500.4503]
        that is subject to the penalties imposed under [MCL 500.4511]. A claim that
        contains or is supported by a fraudulent insurance act as described in this subsection
        is ineligible for payment or benefits under the assigned claims plan. [MCL
        500.3173a(2).]

        We have held that “a person commits a fraudulent insurance act under this statute when (1)
the person presents or causes to be presented an oral or written statement, (2) which is part of or
in support of a claim for no-fault benefits, (3) where the claim for benefits was submitted to the
MAIPF. Further, (4) the person must have known that the statement contained false information,
and (5) the statement concerned a fact or thing material to the claim.” Candler v Farm Bureau
Mut Ins Co, 321 Mich. App. 772, 780; 910 NW2d 666 (2017) (footnote omitted). “MCL
500.3173a(2) does not require that any particular recipient have received the false statement in
order for the act to qualify as a fraudulent insurance act, as long as the statement was used as part
of or in support of a claim to the MAIPF.” Id. (quotation marks and alterations omitted). The
insurer bears the burden of demonstrating that the plaintiff committed a fraudulent insurance act.
See Mina v Gen Star Indem Co, 218 Mich. App. 678, 681-682; 555 NW2d 1 (1996), rev’d in part
on other grounds, 455 Mich. 866; 568 NW2d 80 (1997).

       In Candler, we determined that the plaintiff knew that the calendars he submitted to the
MAIPF regarding his replacement services were inaccurate because he had signed or forged his
brother’s name onto them. Candler, 321 Mich. App. at 781-782. We noted that the plaintiff’s
counsel conceded that the plaintiff had done so and that the record demonstrated it was factually
impossible for the documents to be correct because the plaintiff had moved in with his girlfriend,
who had begun to provide the replacement services. Id. at 781. We concluded that, despite the
presence of the plaintiff’s head injury, no reasonable jury could have concluded that the plaintiff
was unaware that he was submitting false information in support of his claim. Id. at 781-782.

        In this case, plaintiff first takes issue with the trial court’s ruling that defendant proved the
fourth prong of the Candler test—that plaintiff knew that the information Daphne had provided in
the Home Health Care forms, which, in turn, plaintiff had provided in support of her claim for no-
fault benefits, was false. Candler, 321 Mich. App. at 780. Plaintiff relies on caselaw in the context
of insurance companies seeking to void a policy due to the policyholder’s fraudulent action to
generally assert that defendant here was required to prove both knowledge and an intent to defraud.


2
 Plaintiff’s claim was submitted and the trial court rendered its decision before the effective date
of the 2019 amendments to the No-Fault Act. Under the current No-Fault Act, MCL 500.3173a(2)
was redesignated MCL 500.3173a(4) and language was added. 2019 PA 21, effective June 11,
2019.


                                                  -4-
See, e.g., Mina, 218 Mich. App. at 686 (stating that fraud “implies something more than mistake of
fact or honest misstatements on the part of the insured . . . the insurer must prove not only that the
[representation] was false, but also that it was done knowingly, wilfully [sic], and with intent to
defraud”). However, the plain language of MCL 500.3173a(2) contains no such element of intent.
Woodhaven, 475 Mich. at 438-439. It clearly provides that “[a] person who presents or causes to
be presented a[] . . . written statement . . . as part of or in support of a claim to the Michigan
automobile insurance placement facility for payment or another benefit knowing that the statement
contains false information concerning a fact or thing material to the claim commits a fraudulent
insurance act . . . .” MCL 500.3173a(2). Thus, as we concluded in Candler, this statute only
requires that the plaintiff “must have known that the statement contained false information.”
Candler, 321 Mich. App. at 780. Accordingly, we reject plaintiff’s interpretation of this statute.

         In this case, there is no genuine issue of material fact regarding plaintiff having knowledge
that the Home Health Care forms Daphne prepared and that plaintiff later signed and used to
support her claim for no-fault benefits contained falsehoods. Although plaintiff did not outright
prepare the forms, she admitted to signing them during her deposition. And although she said that
she did not remember the Home Health Care forms, which are the forms that contained the
falsehoods according to plaintiff’s and Daphne’s deposition testimony, plaintiff confirmed that the
signatures on all ten forms were hers and that the contents of the forms were inaccurate. There is
no reasonable inference to draw on this record that plaintiff could have lacked knowledge that the
forms were false at the time she submitted them and that, at the time of her deposition, over a year
later, she had only just remembered that they were false. Moreover, both Daphne and plaintiff’s
husband indicated that plaintiff coordinated with the insurance company to ensure their payments.
This provides strong circumstantial evidence that plaintiff reviewed each form she submitted and
would have been aware of any falsehoods. And although plaintiff signed the accurate affidavits
in October 2017, which was some time after attendant care allegedly stopped in August 2017,
plaintiff signed the inconsistent and false Home Health Care forms around the same time that
Daphne prepared each one. Thus, it stands to reason that plaintiff was aware at the time that she
signed and submitted the forms that they were inaccurate.

        Plaintiff notes that, unlike the plaintiff in Candler, the documents she submitted were
prepared by a third-party and only contained inconsistencies, not outright forgeries. Plaintiff thus
contends that fraud was not apparent at the summary disposition stage. This assertion lacks merit.
As the trial court noted, any false statement submitted in support of a claim is a fraudulent
insurance action, regardless of whether it is a forgery or inconsistent with other documents. And,
as discussed above, although Daphne prepared the forms, the record reflects that plaintiff reviewed
and signed them before she submitted them in support of her claim.

        Additionally, referring to Daphne’s Home Health Care forms as merely inconsistent with
the other submitted documents is inaccurate. The deposition testimony from both plaintiff and
Daphne establishes that the Home Health Care forms contained false accountings of the times
Daphne provided care to plaintiff. Daphne initially testified that she provided approximately three
to four hours of care in the mornings and early afternoons before starting her shift at the airport,
and then provided care in the evenings, for a total of six hours a day. The record also reflects that
Daphne alternated weekends with her sister in providing full days of care for plaintiff. Plaintiff’s
husband and Tiffany also confirmed this. However, the Home Health Care forms often indicated
that Daphne provided care early in the morning until her shift at the airport started, and, in fact,


                                                 -5-
provided care for eight hours a day. The forms also do not reflect a pattern of Daphne coming
back to take care of plaintiff at night after she finished working at the airport. The forms also do
not reflect any gap in time accounting for the third-party transportation of plaintiff to her doctors’
appointments. Daphne and Tiffany both testified that plaintiff was transported to her doctors’
appointments in the morning. According to Daphne plaintiff’s transportation arrived around
11 a.m. to noon, and, according to Tiffany, plaintiff would return around 1:30 p.m. This
information regarding Daphne and plaintiff’s schedule also conflicts with the Home Health Care
forms that consistently show Daphne caring for plaintiff from 6 a.m. until 2 p.m. And, while
Daphne, Tiffany, and plaintiff all testified that their schedules varied, the Home Health Care forms
reflect Daphne consistently provided plaintiff with care.

         Moreover, it is notable that Daphne altered her testimony after the forms were presented to
her at the deposition, and eventually admitted that the forms were inaccurate. Tiffany’s deposition
testimony likewise began at 16 hours of daily attendant care services before falling to 12 hours.
Thus, beyond a mere inconsistency, the forms were admittedly an outsized false accounting of the
time Daphne spent providing plaintiff with care, as opposed to the time Tiffany and Daphne were
supposedly sharing 12 hours of daily care in total.

        This is similar to the calendar that the Candler plaintiff submitted, reflecting the wrong
person providing replacement services. Here, too, Daphne could only be paid for the times that
she, as opposed to Tiffany, provided care. And, much like factual impossibility present in Candler,
Daphne could not provide care to plaintiff while she was also supposed to be working at the
airport—as her initial deposition testimony reflected—or while a third-party transported plaintiff
to her doctors’ appointments.

         Lastly, plaintiff indicates that her injuries prevented her from fully understanding what she
was signing. Though plaintiff initially denied any head trauma as a result of the accident, she
testified that she was receiving treatment from a neurologist who told her she had a working
diagnosis of a brain injury. Plaintiff also testified that she experienced occasional confusion,
trouble concentrating, and memory loss, which could have resulted from the aging process or the
accident. While this evidence demonstrates that plaintiff had intermittent confusion and memory
loss of an undefinable origin, it does not establish that plaintiff was unable to review or lacked the
cognitive ability to provide a signature reflecting her review of the ten Home Health Care forms
spanning five months. Moreover, this Court in Candler rejected the plaintiff’s contention that a
head injury negated his fraudulent insurance act. 321 Mich. App. at 781-782. While plaintiff here
did not actively forge a signature, and, instead, signed off on false information, there is no record
evidence suggesting that plaintiff was unaware of or unable to appreciate that Daphne’s forms
contained falsehoods at the time that plaintiff signed them. Thus, the trial court correctly
determined that plaintiff had knowledge that the forms she submitted in support of her claim for
no-fault benefits contained false information.

       Plaintiff next challenges the establishment of the fifth Candler prong—whether any false
statements were material to her claim for benefits. Candler, 321 Mich. App. at 780. “A statement
is material if it is reasonably relevant to the insurer’s investigation of a claim.” Mina, 218 Mich
App at 686. A statement is material if it is more likely to be one of the pieces of information relied
upon. US Fid & Guar Co v Black, 412 Mich. 99, 121; 313 NW2d 77 (1981).



                                                 -6-
        Here, the false statements plaintiff submitted were material to defendant’s investigation of
her claim. Although there is no dispute that plaintiff was entitled to 12 daily hours of attendant
care, how that money was paid out was material to her claim. Specifically, although the total
plaintiff requested reflected 12 hours a day of attendant care at a rate of $15 per hour, that care
was supposed to be split evenly between plaintiff’s two daughters. And, as Daphne reflected in
the more detailed Home Health Care forms that she had often provided eight hours of daily care,
that could have impacted the total amount of money Tiffany received. Moreover, Tiffany’s
affidavit reflected that she provided six hours of care a day and defendant could have relied on the
Home Health Care forms to calculate Daphne’s compensation. In that case, the total amount of
money defendant would have had to pay for plaintiff’s attendant care services would have
exceeded 12 hours per day. Because the forms submitted were related to the hours that Daphne
would be paid for her attendant care services, they were material to defendant’s investigation of
plaintiff’s claim.

       In sum, we conclude that the trial court properly denied plaintiff no-fault benefits after it
determined that there was no genuine issue of material fact regarding plaintiff’s commission of a
fraudulent insurance act.

       Affirmed.



                                                             /s/ Anica Letica
                                                             /s/ Cynthia Diane Stephens
                                                             /s/ Colleen A. O’Brien




                                                -7-